Name: Council Regulation (EEC) No 3789/85 of 20 December 1985 adapting Regulations (EEC) No 1837/80 and (EEC) No 1985/82 in the sheepmeat and goatmeat sector by virtue of the accession of Spain and Portugal
 Type: Regulation
 Subject Matter: trade;  animal product
 Date Published: nan

 No L 367 / 4 Official Journal of the European Communities 31 . 12 . COUNCIL REGULATION (EEC) No 2789/ 85 of 20 December 1985 adapting Regulations (EEC ) No 1837 / 80 and (EEC ) No 1985 / 82 in the sheepmeat and goatmeat sector by virtue of the accession of Spain and Portugal HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC ) No 1837 / 80 is hereby amended as follows : 1 . in Article 4 ( 1 ), 'regions 1 and 3 ' shall be replaced by 'regions 1 , 3 and 7'. 2 . in Article 7 ( 2 ) 'regions 1 and 3 ' shall be replaced by 'regions 1 , 3 and 7'. THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 396 thereof , Having regard to the proposal from the Commission , Whereas , by virtue of the accession of Spain and Portugal , Council Regulation (EEC ) No 1837 / 80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ( ] ), as last amended by Regulation (EEC ) No 1312 / 85 ( 2 ), and Council Regulation (EEC ) No 1985 / 82 of 1 9 July 1 982 on transitional measures in respect of imports of sheepmeat and goatmeat originating in certain third countries qualifying for preferential treatment ( 3 ) should be adapted ; Whereas , pursuant to Article 2 ( 3 ) of the Treaty of Accession of Spain and Portugal , the measures referred to in Article 396 of the Act of Accession may be adopted before accession , entering into force subject to and on the date of entry into force of the said Treaty , Article 2 Article 1 ( 2 ) of Regulation (EEC ) No 1985 / 82 shall be deleted . Article 3 Subject to the entry into force of the Treat) of Accession of Spain and Portugal , this Regulation shall enter into force on 1 January 1986 . It shall apply from 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 For the Council The President R. STEICHEN (&gt;) OJ No L 183 , 16 . 7 . 1980 , p. 1 . ( 2 ) OJ No L 137 , 27 . 5 . 1985 , p. 22 . ( 3 ) OJ No L 215 , 23 . 7 . 1982 , p. 9 .